Citation Nr: 1447648	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-00 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rate of payment in excess of 80 percent for educational assistance benefits under Chapter 33, Title 38, United States Code.

2.  Entitlement to revocation of the Veteran's election of benefits under Chapter 33 in lieu of benefits under Chapter 30.  


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from April 1985 to May 2000 and from January 2003 to January 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 decision of the RO in Atlanta, Georgia.

The Veteran was scheduled for a Board hearing at the RO.  However, on the date of the hearing, he filed a statement waiving his right to a hearing.  Thus, his request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

In January 2012, the Board accepted jurisdiction over the issue of entitlement to revocation of the Veteran's election of benefits under Chapter 33 in lieu of benefits under Chapter 30 and remanded the appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran served for more than 30 continuous days of active service subsequent to September 10, 2001; he received an honorable discharge; and he was discharged from active duty due to expiration of his term of service.  

2.  The Veteran made an irrevocable election for educational benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the MGIB program (Chapter 30).


CONCLUSIONS OF LAW

1.  The criteria for payment of educational benefits at the 100 percent rating pursuant to Chapter 33, Title 38, of the United States Code are not met.  38 U.S.C.A. § 3311 (West 2002); 38 C.F.R. §§ 21.9520, 21.9640(b) (2014).

2.  The election of educational benefits under the Post-9/11 GI Bill (Chapter 33) program in lieu of benefits under the Montgomery GI Bill (Chapter 30) program signed in October 2010 was irrevocable and may not be rescinded.  38 U.S.C.A. §§ 3301-3324 (West Supp. 2013); 38 C.F.R. §§ 21.9500, 21.9520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Increased Benefits Under Chapter 33

In a July 2009 decision, the Veteran was awarded educational benefits under the Post 9/11 GI Bill, 38 U.S.C.A. Chapter 33 (Chapter 33), at the 80 percent level.  The Veteran appealed the rating assigned and now contends that he is entitled to benefits at the 100 percent level.  

For purposes of claims under Chapter 33, once an individual is found eligible for benefits, VA must determine the rate at which such educational assistance is payable.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9640.  The rate determination is based on the aggregate length of creditable active duty service after September 11, 2001.  

The maximum amount payable is 40 percent with at least 90 days, but less than 6 months, of creditable active duty; 50 percent with at least 6 months, but less than 12 months, of creditable active duty service; 60 percent with at least 12 months, but less than 18 months, of creditable active duty service; 70 percent with at least 18 months, but less than 24 months, of creditable active duty service; 80 percent with at least 24 months, but less than 30 months, of creditable active duty service; 90 percent with at least 30 months, but less than 36 months, of creditable active duty service; and 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 C.F.R. § 21.9640(a). 

In this case, it was determined that the Veteran's aggregate length of creditable active duty service after September 10, 2001 for educational assistance benefits under Chapter 33 purposes was at least 24 months, but less than 30 months, of creditable active duty service.  The Veteran does not dispute the calculation regarding the aggregate length of his creditable active duty service in this case.  Rather, he contends that he is entitled to a 100 percent rating because he was discharged due to a service-connected disability.

The Veteran served with the Army Reserve for periods of active duty from April 1985 to May 2000 and from January 2003 to January 2005.  His DD Form 214 for the latter period of active duty service reflects the following: type of separation as "release from active duty"; character of service as "honorable"; separation code as "LBK (expiration of term of service or involuntary discharge at end active obligated service)"; and (important for this case) narrative reason for separation as "completion of required active service."

The Board acknowledges the Veteran's multiple submissions of his reassignment orders from the Army Reserve, effective September 1, 2006.  Specifically, such orders note that his was medically disqualified - not the result of his own misconduct, and was being transferred to the Retired Reserve.  The Veteran contends that this transfer from the Ready Reserve to the Retired Reserve was due to disabilities which are now service connected.  

A determination regarding which disability resulted in the Veteran's transfer to the Retired Army Reserve is not relevant in adjudicating this appeal.  Rather, the central issue before the Board is whether the Veteran was discharged from a period of "active duty" for a service-connected disability in order to be entitled to the maximum rate of 100 percent for Chapter 33 educational assistance benefits.  See 38 U.S.C.A. § 3311(b)(2)(B).

As discussed above, the Veteran was not discharged from active duty in September 2006, but was discharged from active duty in January 2005 due to the completion of his required term of service.  The Board acknowledges that the transfer to Retired Reserve status in September 2006 was apparently for medical reasons; however, the release from active duty in January 2005 was clearly not.  The orders dated January 28, 2005 note specifically that the Veteran was being released from active duty "not by reason of physical disability."  As specified under 38 U.S.C.A. § 3311(b)(2)(B), it is the release from active duty which matters in determining eligibility at the 100 percent level.  

The Board acknowledges the applicability of 38 U.S.C.A. § 3311(c)(4)(C), which specifies that a discharge or release from active duty includes a discharge or release from active duty in the Armed Forces after service on active duty in the Armed Forces characterized by the Secretary concerned as honorable service for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary concerned in accordance with regulations prescribed by the Secretary of Defense.  

In this case, the discharge from active duty, as contrasted with the transfer to Retired Reserve status, was not on the basis of a physical or mental condition of any characterization.  It was explicitly due to the Veteran's completion of his required term of service.  

In light of the above discussion, the Board concludes that a preponderance of the evidence is against the claim for a rate higher than 80 percent for Chapter 33 educational assistance and there is no doubt to be otherwise resolved.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Revocation of Election of Chapter 33 Benefits

The Veteran initially applied for and was in receipt of educational assistance benefits under Chapter 30.  VA regulations provide that an individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing a VA Form 22-1990, or by submitting a transfer-of-entitlement designation under this Chapter to the Department of Defense, or by submitting a written statement that includes specific information.  

In May 2009, the Veteran submitted an application for Chapter 33 educational benefits in lieu of Chapter 30 educational benefits using VA Form 22-1990.  This application was approved in a July 2009 decision of the Atlanta RO.  The Veteran essentially requests that he be allowed to revoke his Chapter 33 election, and re-instate his Chapter 30 benefits because he now believes that Chapter 30 benefits would be more favorable.  

The Board notes that the Veteran's apparent lack of understanding of the benefits sought at the time of the revocation does not constitute a basis for the relief the Veteran now seeks.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)) (everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations).  The Veteran made an irrevocable election for educational benefits under Chapter 33 in lieu of benefits under Chapter 30 when he completed VA Form 22-1990.  The requirements governing irrevocability under 38 C.F.R. § 21.9520(c)(2) were fulfilled; there is no basis under the law to authorize revocation of election of Chapter 33 benefits or reinstatement of Chapter 30 benefits.  The appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duties to Notify and Assist

This case does not involve a claim for benefits under 38 U.S.C.A., Chapter 51; rather, the Veteran is seeking eligibility for education benefits under 38 U.S.C.A., Chapter 33.  He is therefore not a "claimant" within the meaning of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 C.F.R. § 21.9510; Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) (VCAA notice and assistance provisions do not apply to Chapter 53 proceedings involving special provisions relating to benefits); Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (VCAA does not apply to application for restoration of competency because it is not a Chapter 51 claim for benefits); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA does not apply to an application for a waiver of overpayment because it is not a Chapter 51 claim for benefits).  Similarly, since this is a matter under Chapter 33, the VCAA (and, it follows, its implementing regulations) is not for application in this appeal.

Nevertheless, the Veteran was duly apprised of the information and evidence needed to establish his entitlement to benefits under Chapter 33 and given opportunity to present evidence and argument as to why he is entitled to these benefits.  An April 2009 notice letter specifically informed him of the details of his eligibility under Chapter 30 and Chapter 33.  The Veteran has not asserted that there was any deficiency in the notice provided or that any such deficiency has resulted in prejudice to his claim.  The RO has obtained all pertinent records, including the service treatment records and service personnel records.  The Veteran has not identified any additional pertinent records not already obtained.  

As noted above, resolution of the issue of entitlement to revocation of the Veteran's election of benefits under Chapter 33 in lieu of benefits under Chapter 30 is wholly dependent on interpretation of the applicable laws and regulations.  No additional notice or assistance would be expected to assist in resolving that issue.  


ORDER

Payment at the 100 percent rate for educational assistance benefits under Chapter 33, Title 38, United States Code is denied.  

Revocation of the Veteran's election of benefits under Chapter 33 in lieu of benefits under Chapter 30 is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


